Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 22, 2019

                                       No. 04-18-00623-CR

                                         Matthew SERNA,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 16-05-0186-CRA
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER
        The reporter’s record was originally due on October 2, 2018. On January 9, 2019, we
ordered court reporter Leticia Escamilla to file the reporter’s record no later than February 1,
2019. On February 4, 2019 and February 12, 2019, Ms. Escamilla filed a FIFTH notification of
late reporter’s record along with a status report of cases she is working on. Ms. Escamilla
indicated she anticipated the reporter’s record would be completed by February 18, 2019. Ms.
Escamilla has not yet filed the reporter’s record as ordered. Ms. Escamilla is ORDERED to file
the reporter’s record with this court no later than March 1, 2019. See TEX. R. APP. P. 40.2
(“the court of appeals must hear and determine a criminal appeal at the earliest possible time”).
         If the record is not received by March 1, 2019, a show cause order will issue directing
Ms. Escamilla to appear on a day certain and show cause why she should not be held in contempt
for failing to file the record. The clerk of this court is instructed to cause a copy of this order to
be served on Ms. Escamilla by certified mail, return receipt requested, with delivery restricted to
addressee only, or to give other personal notice of this order with proof of delivery.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court